Citation Nr: 0603091	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  98-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1991 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision.  In January 
2005, the Board remanded the appeal for additional 
development and the case is now before the Board for final 
appellate consideration. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran does not have a current hearing loss for VA 
compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate 


the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a July 2003 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in June 1998, as well as supplemental statements of the 
case (SSOCs) in August 1998, May 2003, and September 2005 in 
which the appellant and his representative were advised of 
all the pertinent laws and regulations regarding his claim.  
The Board, therefore, believes that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with statements indicating that he 
had no additional evidence to submit.  Further, the claims 
file reflects that the May 2003 SSOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters notifying him of the VCAA may not have technically 
informed the appellant of each element of the VCAA, the 
appellant was nonetheless properly notified of all the 
provisions of the VCAA by the May 2003 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claim was adjudicated in 
January 1998.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although that the notice provided to the veteran in 2003 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated in the May 
2003 SSOC.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Service medical records, VA outpatient records, and VA 
examination reports dated in June 1997, December 1997, and 
July 2005 have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records indicate that the veteran was 
diagnosed with left ear hearing loss and was placed on a 
profile and removed from hazardous noise environments at 
various times during his active military service.  On 
separation examination in May 1997, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
25
40
30
25
15

The veteran underwent a VA audiometric examination in 
December 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
15
15
15
15
10

The examiner noted that average pure tone thresholds for the 
right ear was 0 decibels and 14 decibels for the left ear.  
Speech recognition was 100 percent bilaterally.  The examiner 
further stated that the veteran's hearing was within normal 
limits bilaterally and word recognition scores were excellent 
bilaterally.  

In March 2004, the veteran's representative argued that the 
December 1997 VA examination report did not indicate when the 
diagnostic equipment was calibrated and that given the 
disparity between the results of in-service audiometric 
examinations and the December 1997 VA examination, that it 
was reasonable to assume the VA's equipment was out of 
calibration and that the VA examination was inadequate.

In its January 2005 remand, the Board found that the 
separation examination revealed a hearing loss disability for 
VA purposes at 1000 hertz in the left ear. However, the Board 
further noted that the results of the VA examination 
approximately seven months later did not reveal a hearing 
loss for VA purposes. The Board noted that the December 1997 
VA examiner did not have the veteran's claims folder 
available for review and given the disparity between the two 
examinations, the Board remanded for another examination.  

Pursuant to the Board's remand, VA afforded the veteran 
another audiology examination in July 2005 for which the 
claims folder was available for review.  Pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
10
10
10
5
5

The examiner noted the average pure tone thresholds were 4 
decibels in the right ear and 8 decibels in the left ear.  
Speech recognition was 100 percent correct in the right ear 
and 98 percent correct in the left ear.  Otoscopy indicated 
normal appearing outer ear canals with normal tympanometry 
and contralateral acoustic reflexes present at expected 
levels.   Speech recognition thresholds were consistent with 
pure tone results and reliability was considered good.  The 
examiner found that for frequencies 500 Hertz through 2000 
Hertz, hearing was normal in both ears.  Word recognition was 
likewise normal bilaterally.  

While the veteran exhibited some hearing loss in his left ear 
at service discharge, both VA examinations demonstrate that 
he has no current hearing loss.  There was a discrepancy 
between the examination at separation and December 1997 
examination, which indicated normal hearing.  The Board 
remanded for the July 2005 examination which also showed 
normal hearing.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for bilateral hearing loss is not 
warranted.  

While the veteran has suggested  that he currently has 
bilateral hearing loss as a result of service, as a lay 
person, he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a hearing loss for VA 
compensation purposes.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


